DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species 2 directed to Fig 8 in the reply filed on 1/17/2022 is acknowledged.
Claims 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 1/17/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 38 recites the limitation "the profile chord" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, “the profile chord” will be 
Claims 21 and 38 recites the limitation "that region" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “a region”.  Examiner suggests amending the claim as such to overcome the antecedent basis issue.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-34, 37 and 39-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 22-34, 37 and 39-40 depend from a cancelled claim and are therefore improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30, 33-34, 37, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et a. (US 11041388) in view of Gallagher et al. (US 9605542), hereinafter: “Li” and “Gallagher”.
In Reference to Claim 1
Li teaches:
A rotor blade airfoil(20,30) of a turbomachine(10), which rotor blade airfoil has:

- a trailing edge(34), 
- a profile chord length(line connecting the leading and trailing edges along the chord direction C; Fig 2) which is dependent on the height of the blade airfoil(as shown in Fig 2, the chord length varies along the span direction S of the blade), wherein the profile chord length is the connecting line between the leading edge and the trailing edge of the blade airfoil(as stated above, the profile chord length is a line connecting the leading and trailing edges along the chord direction C; Fig 2),
- wherein the blade airfoil has a radial extent(20,30 extends in a radial direction) which defines a radial direction(direction perpendicular to the axis of rotation 11), wherein an axial direction(11), which runs perpendicular to the radial direction(11 extends perpendicular to the radial direction) and which is directed in the direction of the trailing edge(the axial direction 11 extends toward the trailing edge 34), of the blade airfoil is defined by the profile chord of the blade airfoil that the blade airfoil forms in its radially lowermost profile chord section, which comprises a point of the leading edge and a point of the trailing edge of the blade airfoil at a particular radial height of the blade airfoil(a profile chord line extends from the leading edge to the trailing edge in the lowermost profile chord section of the blade),
- wherein, in a side view of the blade airfoil(as shown in Fig 2), which constitutes an orthogonal projection of the blade airfoil in a plane which is spanned by the axial direction and the radial direction(Fig 2), a maximum projected chord length(max C; Col 5, ll. 31-34) is defined as the axial spacing between the axially foremost point of the leading edge and the axially rearmost point of the trailing edge of the blade airfoil in the 
- in the side view under consideration, the axial position of the leading edge varies in a manner dependent on the height of the blade airfoil above a front axial region(as clearly shown in Fig 2, the axial position of the leading edge varies along the radial height, or in a span direction, of the blade above a front axial region comprising the blade root), and wherein
- with respect to the side view under consideration, the axial position of the trailing edge of the blade airfoil varies in a manner dependent on the height of the blade airfoil above a rear axial region(as clearly shown in Fig 2, the axial position of the trailing edge varies along the radial height, or in a span direction, of the blade above a rear axial region comprising the blade root), 
wherein the variation of the axial position of the trailing edge in the rear axial region amounts to at least 10% of the maximum projected chord length(a width W of cutback 40 is between 10% an 30% of the max projected chord length C, therein because the width of the cutback is at least 10% and the cutback forms a portion of the trailing edge, the axial position of the trailing edge must vary at least 10% of the max projected chord length C; Col 5, ll. 25-33), 

wherein the trailing edge of the blade airfoil assumes the axially rearmost point at a height of the blade airfoil that lies in the range between 20% and 50% of the total height of the blade airfoil at the trailing edge, and
the leading edge of the blade airfoil assumes the axially foremost point at a height of the blade airfoil that lies in the range between 15% and 35% of the total height of the blade airfoil at the leading edge
Gallagher teaches:
An analogous gas turbine engine airfoil(42,64) wherein the trailing edge(70) of the blade airfoil assumes the axially rearmost point at a height of the blade airfoil that lies in the range between 20% and 50% of the total height of the blade airfoil at the trailing edge(since the airfoil has a curve that corresponds to the trailing edge sweep angle, see Col 1, ll. 46-49 and Col 7, ll. 1-21, then the curve as shown in Fig 5B corresponds to the shape of the trailing edge, therefore the trailing edge assumes an axially rearmost point at 144 which is in the range between 40% and 70% span, overlapping the claimed range; Col 8, ll. 16-31), and
the leading edge of the blade airfoil assumes the axially foremost point at a height of the blade airfoil that lies in the range between 15% and 35% of the total height of the blade airfoil at the leading edge(since the airfoil has a curve that corresponds to the leading edge sweep angle, see Col 2, ll. 15-19 and Col 7, ll. 1-21, then the curve as shown in Fig 5A corresponds to the shape of the trailing edge, therefore the leading edge assumes an axially foremost point at 112 which is in the range between 30% and 40% span, overlapping the claimed range; Col 7, ll. 42-65).

In Reference to Claim 26
Li in view of Gallagher teaches:
The blade airfoil according to Claim 21(see rejection of claim 21 above), wherein the variation of the axial position of the leading edge in the front axial region and the variation of the axial position of the trailing edge in the rear axial region are identical or differ by at most 10% with respect to the variation of the axial position of the leading edge in the front axial region(as shown in Fig 2 of Li, the airfoil has both leading edge and trailing edge cutbacks 41 and 40 which are the size and shape as indicated at Col 3, ll. 25-29).
In Reference to Claim 27
Li in view of Gallagher teaches:
The blade airfoil according to Claim 21(see rejection of claim 21 above), wherein the profile chord length at the blade tip of the blade airfoil lies in the range between 30% and 70% of the maximum projected chord length(since width of the cutback is in the range 10-30% of the maximum chord, when the cutback is 30% of maximum chord the chord length of the airfoil at the tip must be 70% of the maximum chord which overlaps the claimed range).
In Reference to Claim 33
Li in view of Gallagher teaches:
The blade airfoil according to Claim 21(see rejection of claim 21 above), wherein the trailing edge line of the blade airfoil in the side view under consideration has at least one inflection point(as shown in Fig 5B of Gallagher, the trailing edge has at least two inflection points, one between 144 and 148 and another between 148 and 146).
In Reference to Claim 34
Li in view of Gallagher teaches:
The blade airfoil according to Claim 33(see rejection of claim 33 above), wherein the trailing edge line of the blade airfoil has two inflection points and two extreme values of the axial position(as shown in Fig 5B of Gallagher, the trailing edge has at least two inflection points, one between 144 and 148 and another between 148 and 146, with 144 and 148 being extreme values).
In Reference to Claim 37
Li in view of Gallagher teaches:
The blade airfoil according to Claim 21(see rejection of claim 21 above), wherein the blade airfoil is designed such that, in at least one vibration mode, the blade airfoil vibrates(the cutbacks are implemented to avoid unwanted vibrational frequencies; Col 5, ll. 7-20), the vibration occurs in a circumferential direction at its blade tip.
Examiner notes the limitation “the blade airfoil is designed such that….the vibration occurs in a circumferential direction at its blade tip" is either intended use or is a mere function of the blade airfoil in which case it is inherent to the blade airfoil structure and therefore anticipated by the above modification. Regarding intended use, 
In Reference to Claim 39
Li in view of Gallagher teaches:
A rotor(12,24) of a compressor stage(14) of a turbomachine having a multiplicity of rotor blade airfoils according to Claim 21(see rejection of claim 21 above).
n Reference to Claim 40
Li in view of Gallagher teaches:
The rotor according to Claim 39(see rejection of claim 39 above), wherein the rotor is a fan(12 is a fan) of integrated construction(the hub 22 of fan 12 is integrated with and rotates with the shaft 24).
In Reference to Claims 22-25 and 28
Li in view of Gallagher teaches:
The blade airfoil according to Claim 21(see rejection of claim 21 above), 
Li in view of Gallagher fails to explicitly teach:
wherein the variation of the axial position of the trailing edge in the rear axial region lies in the range between 20% and 35% or between 23% and 27% of the maximum projected chord length
wherein the variation of the axial position of the leading edge in the front axial region lies in the range between 20% and 35% or between 23% and 27% of the maximum projected chord length.

However, Examiner notes that while Applicant’s specification mentions a preference of at least 20%, 20% to 35% or between 20% to 28% for the variation of the trailing edge in P[0011] and P[0093], a preference of at least 20%, 25% to 35% or between 26% to 33% for the variation of the leading edge in P[0012] and P[0092], and a preference of between 30% and 70% and 40% and 60% for the profile chord length at the blade tip in P[0013] and P[0094], the specification fails to give criticality to any of the ranges, or provide evidence of any unexpected result within any sub-genus ranges. In P[0024], while Applicant states “Through the provided variation of the axial position of leading edge and trailing edge of the blade airfoil, it is possible here for the trailing edge of the blade in the side view under consideration to be bulged axially rearward in certain radial regions in order to realize such vibration behavior”, the statement provides insufficient evidence of any unexpected results with regard to any of the ranges and their resulting effect on the vibration behavior.  Additionally, Applicant further notes in P[0024], “the exact course of the leading edge and of the trailing edge may be defined by means of optimization methods”, which further evidences insufficient evidence of criticality and any unexpected result within any of the claimed ranges.
In addition, Li teaches the size of the cutback, which results in a variation the axial position of the leading and trailing edges is chosen in function of a particular disturbing frequency strength to reduce and as a function of a location of a shockwave in an effort to reduce noise(Col 5, ll. 20-41). 
This demonstrates that variation of the axial position of the leading and trailing In re Antonie, 559 F.2d618 (USPQ 6 (CCPA 1977)).
The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Li in view of Gallagher to vary the axial position of the trailing edge in the rear axial region lies in the range between 20% and 35% or between 23% and 27% of the maximum projected chord length, to vary the axial position of the leading edge in the front axial region lies in the range between 20% and 35% or between 23% and 27%, and to make the profile chord length at the blade tip of the blade airfoil lies in the range between 45% and 55% of the maximum projected chord length, for the purpose of optimizing the shape of the leading and trailing edges from root to tip in order to achieve the desired performance of the blade and thereby improving the performance of the gas turbine engine.


In Reference to Claims 29 and 30
Li in view of Gallagher teaches:
The blade airfoil according to Claim 21(see rejection of claim 21 above), 
Li in view of Gallagher fails to explicitly teach:
wherein the trailing edge of the blade airfoil assumes the axially rearmost point at a height of the blade airfoil that lies in the range between 33% and 37% of the total height of the blade airfoil at the trailing edge.
wherein the leading edge of the blade airfoil assumes the axially foremost point at a height of the blade airfoil that lies in the range between 18% and 24% of the total height of the blade airfoil at the leading edge.
However, Examiner notes that while Applicant’s specification mentions a preference of 20% to 40% or between 25% to 33% for axially rearmost point of the trailing edge in P[0015] and P[0097], and a preference of 15% to 35% or between 20% to 28% for axially foremost point of the leading edge in P[0016] and P[0096], the specification fails to give criticality to any of the ranges, or provide evidence of any unexpected result within any sub-genus ranges. In P[00105], while Applicant generally describes the axially rearmost point of the trailing edge with respect to vibration behavior of the rotor blade, the statements provides insufficient evidence of any unexpected results with regard to any of the ranges and their resulting effect on the vibration behavior.  Additionally, Applicant further notes in P[0024], “the exact course of the leading edge and of the trailing edge may be defined by means of optimization methods”, which further evidences insufficient evidence of criticality and any unexpected result within any of the claimed ranges.

This demonstrates that the axially foremost and rearmost positions of the leading and trailing edges with respect to span is a result effective variable impacting the aerodynamic and thermal performance of the blade and thereby the performance of the gas turbine engine, which meets the requirements of In re Antonie, 559 F.2d618 (USPQ 6 (CCPA 1977)).
The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Li in view of Gallagher to make the trailing edge of the blade airfoil assume the axially rearmost point at a height of the blade airfoil that lies in the range between 33% and 37% of the total height of the blade airfoil at the trailing edge and to make the leading edge of the blade airfoil assume the .

Claim 31-32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gallagher and in further view of Decker et al. (US 6328533), hereinafter: “Decker”.
In Reference to Claims 31-32
Li in view of Gallagher teaches:
The blade airfoil according to Claim 21(see rejection of claim 21 above), 
Li in view of Gallagher fails to explicitly teach:
wherein the maximum profile chord length of the blade airfoil is realized at a height of the blade airfoil that lies in the range between 15% and 65% or between 50% and 60% of the total height of the blade airfoil at the leading edge.
Decker teaches:
An analogous gas turbine engine fan blade(14) wherein the maximum profile chord length(32) of the blade airfoil is realized at a height of the blade airfoil that lies in the range between 15% and 65% or between 50% and 60% of the total height of the blade airfoil at the leading edge(just below 50% span; Col 2, ll. 38-43).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Gallagher to 
	Examiner notes that even though Applicant discusses a maximum profile chord length of between 15% and 55%, in particular between 30% and 50% in P[0017] and P[00103], the specification fails to give criticality to any of the ranges, or provide evidence of any unexpected result within any sub-genus ranges. Additionally, Applicant further notes in P[0024], “the exact course of the leading edge and of the trailing edge may be defined by means of optimization methods”, which further evidences insufficient evidence of criticality and any unexpected result within any of the claimed ranges.  Therefore, even though the range disclosed by Gallagher does not overlap the 50%- 60% range claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In Reference to Claim 38
	Li in view of Gallagher and in further view of Decker teaches claim 38 substantially as claimed using the same rationale as provided above for claims 21, 23, 25, 29, 30 and 32.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Bois et al. (US 8317482) and Talbotec et al. (US 7108486) are cited for teaching similar fan blades having swept leading and trailing edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745